Citation Nr: 0629199	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  04-24 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disability, other than post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from October to December 
1979.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky which denied service connection for PTSD 
and bipolar affective disease.  The veteran perfected a 
timely appeal of this determination to the Board.  

In an unappealed September 1982 rating decision, the RO 
denied service connection for bipolar affective disease.  
Where the claim in question has been finally adjudicated at 
the RO level and not appealed, the statutes make clear that 
the Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  

Further, in Ephraim v. Brown, 82 F. 3d 399 (Fed. Cir. 1996), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a claim based on a new diagnosis 
of a new mental disorder states a new claim for the purposes 
of jurisdiction when the disorder had not been diagnosed and 
considered at the time of previous adjudication.  Id. at 402.  
As will be discussed further below, the record reflects that 
the veteran has received several different diagnoses of his 
psychiatric condition, both during and since service, 
including schizoaffective disorder, schizophrenia, and 
bipolar affective disease.  Thus, the Board has phrased the 
issues on appeal as stated on the title page.  

The veteran and his spouse testified before the undersigned 
sitting at the RO (Travel Board hearing) in May 2006.  A 
transcript of that hearing is of record.  
The reopened claim of entitlement to service connection for a 
psychiatric disability, other than PTSD, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  A September 1982 rating decision denied service 
connection for bipolar affective disease.

2.  The veteran was notified of the September 1982 rating 
decision by letter in October 1982, but did not submit a 
notice of disagreement (NOD) within one year of that 
notification.    

3.  Evidence received since the September 1982 rating 
decision relates to a previously unestablished fact necessary 
to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.

4.  In May 2006, prior to the promulgation of a decision in 
the appeal, the Board received notification from the veteran 
that he wished to withdraw his claim of entitlement to 
service connection for PTSD.  


CONCLUSIONS OF LAW

1.  The September 1982 rating decision, which denied service 
connection for bipolar affective disease, is final.  
38 U.S.C.A. § 7105 (West 2002).  

2.  The evidence submitted since the previous final decision 
regarding service connection for psychiatric disability other 
than PTSD is new and material, and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2006).  

3.  The criteria for withdrawal of the claim of entitlement 
to service connection for PTSD have been met.  38 U.S.C.A. 
§ 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet. App. 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
to reopen the veteran's claim, further assistance or notice 
(including that specified in Kent v. Nicholson, 20 Vet. App. 
1 (2006)) is unnecessary to aid the veteran in substantiating 
his request to reopen.  

II.  New and Material Evidence

Service connection is warranted where the evidence 
establishes that an injury or disease resulting in disability 
was incurred in the line of duty in the active military 
service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  

Generally, to prove service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

The veteran was initially denied service connection for 
bipolar affective disease in a September 1982 rating 
decision.  That denial was based on a finding that the 
veteran's condition "obviously" pre-existed service and 
there was no evidence of aggravation of this disability 
during his short period of active duty.  

The evidence of record at the time of the September 1982 
rating decision included service medical records indicating a 
normal psychiatric evaluation on entrance examination, 
counseling in service, and psychiatric evaluation in November 
1979, which recommended that the veteran be discharged.  The 
service records show that the veteran was seen crying and 
talking to trees, beating on lockers in the middle of the 
night, appearing confused, exhibiting erratic behavior, and 
being unable to carry on a "regular conversation."  Also of 
record were reports of hospitalization from Southeastern 
Kentucky Baptist Hospital in April and October 1981 with 
discharge diagnoses of bipolar affective disorder, manic.  

The record also included a June 1982 VA examination at which 
the veteran reported being diagnosed with schizophrenia, 
paranoid, and the VA examiner recommended consultation with a 
psychiatrist.  In July 1982 a private psychiatrist, Dr. C., 
examined the veteran and diagnosed paranoid schizophrenia in 
remission with medication.  Dr. C. opined that this condition 
predated entry into service and could not find anything in 
the veteran's description of his service experience to 
indicate a notable stress which would have produced paranoid 
schizophrenia.  

The veteran did not file a notice of disagreement within one 
year of the October 1982 notice of the September 1982 rating 
decision.  That determination is now final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.302.  However, the veteran may 
reopen his claim by submitting new and material evidence.  
38 U.S.C.A. § 5108.  

"New evidence" means evidence not previously submitted to 
VA decisionmakers; "material evidence" means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim; "new and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether the veteran has submitted new and 
material evidence sufficient to reopen a claim, consideration 
must be given to all the evidence since the last final denial 
of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
the present case, the September 1982 rating decision, which 
the veteran did not appeal nor asked to be reconsidered, was 
the last final denial of the service connection claim.  Thus, 
the evidence to be reviewed for purposes of determining 
whether new and material evidence sufficient to reopen the 
claim has been received is the evidence that was associated 
with the record since September 1982.

Additionally, it has been held that, in determining whether 
evidence is new and material, the "credibility of the 
evidence is to be presumed."  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Evidence submitted since September 1982 includes a November 
1979 service record indicating change of duty status from 
"present for duty" to "hospital."  In the remarks section 
of this DA Form 4187 the commander indicated that the veteran 
was admitted to the hospital with a mental disorder and that 
the illness was determined to be in line of duty.  Service 
medical records from the date of duty status change were also 
associated with the claims file since the September 1982 
rating decision and reflect diagnosis of schizophreniform 
disorder.  

The veteran has also submitted numerous records of private 
psychiatric hospitalization and treatment from May 1980 to 
December 2002.  In a June 2003 statement the veteran reported 
that he had received ongoing psychiatric treatment for the 
previous 24 years.  At the May 2006 Travel Board hearing the 
veteran's representative stated that the veteran was still 
receiving treatment.  

The November 1979 service records relate to a previously 
unestablished fact necessary to establish entitlement to 
service connection, psychiatric disability incurred in 
service, and, together with the recent records of psychiatric 
treatment and the veteran's report of continuing psychiatric 
treatment since service raise a reasonable possibility of 
substantiating the claim.  As such, evidence submitted since 
September 1982 is new and material, and the veteran's claim 
of entitlement to service connection is reopened.  38 C.F.R. 
§ 3.156(a). 

III.  PTSD

In the July 2003 rating decision the RO denied service 
connection for PTSD.  The veteran disagreed with this denial 
and perfected a timely appeal to the Board.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.200 (2006).  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  An appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
Withdrawal may be made only by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  

During his May 2006 Travel Board hearing before the 
undersigned the veteran testified that he wished to withdraw 
his claim of entitlement to service connection for PTSD.  The 
withdrawal made at the Travel Board hearing was reduced to 
writing in the form of a transcript.  Because the veteran has 
withdrawn the claim of entitlement to service connection for 
PTSD there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review this issue and it is dismissed.  


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection a psychiatric disability, 
other than PTSD, is reopened.

The claim of entitlement to service connection for PTSD is 
dismissed.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that, in addition to assisting a claimant in securing the 
evidence and information necessary to substantiate his claim, 
VA provide him with adequate notice.  38 U.S.C.A. §§ 5103(a), 
5103A (West 2002); 38 C.F.R. § 3.159(b), (c), (d) (2006).  

While the RO sent the veteran a VCAA notice letter regarding 
his claim of entitlement to service connection for PTSD, the 
veteran has not been afforded notice regarding his reopened 
claim of entitlement to service connection for a psychiatric 
disability other than PTSD.  As the claim is being remanded 
for additional development, appropriate action should be 
taken to ensure that adequate notice as to all elements of 
the claim is provided.  

The veteran reported in a June 2003 statement in support of 
his claim for PTSD that he had received ongoing psychiatric 
treatment for the past 24 years.  At the May 2006 Travel 
Board hearing the veteran's representative reported that the 
veteran was still receiving mental health treatment.  The 
claims file includes several reports of private treatment, 
dated as early as May 1980; however, the most recent report 
is from December 2002.  Because the veteran has reported 
treatment since December 2002, VA has notice of the existence 
of these relevant records, and VA has a duty to obtain them.  
38 U.S.C.A. § 5103A(b).  

The Board notes that while the private treatment records 
currently associated with the claims file reflect diagnoses 
of and treatment for neuropsychiatric illness and 
psychoneurotic reaction with schizoid features within one 
year after separation, presumptive service connection for a 
psychotic disability is not applicable as the veteran served 
for less than 90 days.  38 C.F.R. §§ 3.307(a)(1), 3.309(a).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are considered as noted.  38 U.S.C.A. § 1111; Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004); 38 C.F.R. 
§ 3.304(b).

The veteran's August 1979 enlistment examination noted no 
history of nervous trouble of any sort and psychiatric 
evaluation was normal.  Thus, the veteran is presumed sound 
at entry.  

The September 1982 RO decision denied service connection on 
the basis that the veteran's nervous condition "obviously" 
pre-existed service and was not aggravated therein; however, 
the Board finds no evidence of record that rises to the level 
of clear and unmistakable evidence that is needed to rebut 
the presumption of soundness.  38 C.F.R. § 3.304(b).  Rather, 
the service records associated with the claims file since the 
September 1982 rating decision specifically include findings 
of a diagnosis of schizophreniform disorder in service and a 
determination that the veteran's illness was in the line of 
duty.  

Even where the presumption of soundness is not rebutted, 
service connection requires evidence linking a current 
disability to service.  Wagner v. Principi.

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim. 38 U.S.C.A. § 5103A(d).  The evidence 
of a link between current disability and service must be 
competent.  Wells v. Principi, 326 F. 3d 1381 (Fed. Cir. 
2003).   

The claims file includes private treatment records reflecting 
several diagnoses of the veteran's condition, with the most 
recent diagnosis being schizoaffective disorder in December 
2002.  While the record contains competent medical evidence 
of current psychiatric disability, clarification of diagnosis 
is required on VA examination.  

The veteran and his representative have reported ongoing 
treatment for psychiatric problems since service.  This 
reported continuity of symptomatology suggests a link between 
current psychiatric disability and service and serves to 
trigger VA's obligation to afford the veteran an examination.  
Duenas v. Principi, 18 Vet. App. 512 (2004).  

An examination is needed so that a medical professional can 
review the record, evaluate the veteran, and determine 
whether he has a current psychiatric disability related to 
service.  

Accordingly, the case is REMANDED for the following action:

1. Send the veteran a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain what, if any, information and 
evidence not previously provided to VA is 
necessary to substantiate the claim.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided 
by the veteran and which portion, if any, 
VA will attempt to provide on his behalf.  
The letter should also request that the 
veteran provide any evidence in his 
possession pertinent to the claim on 
appeal.  

2.  Ask the veteran to identify all 
records of health care providers who have 
treated his psychiatric disability that 
have not been previously associated with 
the claims file, and in particular, all 
records of treatment since December 2002.  
After obtaining any necessary releases, 
obtain the records from each health care 
provider the veteran identifies.  

If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should be clearly 
documented in the claims file, and the 
veteran should be informed in writing.  

3.  After the above development is 
completed, and all treatment records have 
been associated with the claims file, 
schedule the veteran for a VA psychiatric 
examination to determine the etiology of 
any current psychiatric disability.  

The claims folder should be made 
available to the examiner for review 
prior to the examination and the examiner 
is requested to acknowledge such review 
in the examination report or in an 
addendum.

The examiner should provide an opinion as 
to whether it is at least as likely as 
not (a 50 percent probability or more) 
that any current psychiatric disability 
had its onset in service or is otherwise 
related of service.  The examiner should 
provide rationales for all opinions.  

4.  After the above development is 
completed, readjudicate the claim.  If 
the claim remains denied, issue a 
supplemental statement of the case, 
before returning the case to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


